Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-211/30/2020,
                                      Filed 12/07/20 PagePage615
                                                 2983378, 1 of 236of
                                                                  PageID
                                                                     1566 #: 4161




                                   A-0626
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-211/30/2020,
                                      Filed 12/07/20 PagePage616
                                                 2983378, 2 of 236of
                                                                  PageID
                                                                     1566 #: 4162




                                   A-0627
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-211/30/2020,
                                      Filed 12/07/20 PagePage617
                                                 2983378, 3 of 236of
                                                                  PageID
                                                                     1566 #: 4163




                                   A-0628
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-211/30/2020,  2983378,
                                      Filed 12/07/20 PagePage618
                                                          4 of 236of 1566 #: 4164
                                                                  PageID




                                   A-0629
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-211/30/2020,
                                      Filed 12/07/20 PagePage619
                                                 2983378, 5 of 236of
                                                                  PageID
                                                                     1566 #: 4165




                                   A-0630
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-211/30/2020,
                                      Filed 12/07/20 PagePage620
                                                2983378,  6 of 236of
                                                                  PageID
                                                                     1566 #: 4166




                                   A-0631
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-211/30/2020,
                                      Filed 12/07/20 PagePage621
                                                 2983378, 7 of 236of
                                                                  PageID
                                                                     1566 #: 4167




                                   A-0632
Case 2:06-cv-03136-JS Document 37-2 Filed 12/07/20 Page 8 of 236 PageID #: 4168

       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page622 of 1566




                                  A-0633
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-211/30/2020,
                                      Filed 12/07/20 PagePage623
                                                 2983378, 9 of 236of
                                                                  PageID
                                                                     1566 #: 4169




                                   A-0634
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage624
                                                2983378, 10 of 236ofPageID
                                                                     1566 #: 4170




                                   A-0635
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage625
                                                2983378, 11 of 236ofPageID
                                                                     1566 #: 4171




                                   A-0636
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage626
                                                2983378, 12 of 236ofPageID
                                                                     1566 #: 4172




                                   A-0637
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage627
                                                2983378, 13 of 236ofPageID
                                                                     1566 #: 4173




                                   A-0638
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage628
                                                2983378, 14 of 236ofPageID
                                                                     1566 #: 4174




                                   A-0639
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage629
                                                2983378, 15 of 236ofPageID
                                                                     1566 #: 4175




                                   A-0640
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage630
                                                         16 of 236ofPageID
                                                                     1566 #: 4176




                                   A-0641
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage631
                                                2983378, 17 of 236ofPageID
                                                                     1566 #: 4177




                                   A-0642
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage632
                                                2983378, 18 of 236ofPageID
                                                                     1566 #: 4178




                                   A-0643
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage633
                                                2983378, 19 of 236ofPageID
                                                                     1566 #: 4179




                                   A-0644
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage634
                                                2983378, 20 of 236ofPageID
                                                                     1566 #: 4180




                                   A-0645
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage635
                                                2983378, 21 of 236ofPageID
                                                                     1566 #: 4181




                                   A-0646
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage636
                                                2983378, 22 of 236ofPageID
                                                                     1566 #: 4182




                                   A-0647
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage637
                                                2983378, 23 of 236ofPageID
                                                                     1566 #: 4183




                                   A-0648
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage638
                                                2983378, 24 of 236ofPageID
                                                                     1566 #: 4184




                                   A-0649
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage639
                                                2983378, 25 of 236ofPageID
                                                                     1566 #: 4185




                                   A-0650
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage640
                                                2983378, 26 of 236ofPageID
                                                                     1566 #: 4186




                                   A-0651
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage641
                                                         27 of 236ofPageID
                                                                     1566 #: 4187




                                   A-0652
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage642
                                                2983378, 28 of 236ofPageID
                                                                     1566 #: 4188




                                   A-0653
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage643
                                                2983378, 29 of 236ofPageID
                                                                     1566 #: 4189




                                   A-0654
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage644
                                                2983378, 30 of 236ofPageID
                                                                     1566 #: 4190




                                   A-0655
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage645
                                                2983378, 31 of 236ofPageID
                                                                     1566 #: 4191




                                   A-0656
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage646
                                                2983378, 32 of 236ofPageID
                                                                     1566 #: 4192




                                   A-0657
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage647
                                                2983378, 33 of 236ofPageID
                                                                     1566 #: 4193




                                   A-0658
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage648
                                                         34 of 236ofPageID
                                                                     1566 #: 4194




                                   A-0659
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage649
                                                         35 of 236ofPageID
                                                                     1566 #: 4195




                                   A-0660
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage650
                                                         36 of 236ofPageID
                                                                     1566 #: 4196




                                   A-0661
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage651
                                                2983378, 37 of 236ofPageID
                                                                     1566 #: 4197




                                   A-0662
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage652
                                                2983378, 38 of 236ofPageID
                                                                     1566 #: 4198




                                   A-0663
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage653
                                                         39 of 236ofPageID
                                                                     1566 #: 4199




                                   A-0664
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage654
                                                         40 of 236ofPageID
                                                                     1566 #: 4200




                                   A-0665
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage655
                                                         41 of 236ofPageID
                                                                     1566 #: 4201




                                   A-0666
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage656
                                                         42 of 236ofPageID
                                                                     1566 #: 4202




                                   A-0667
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage657
                                                         43 of 236ofPageID
                                                                     1566 #: 4203




                                   A-0668
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage658
                                                         44 of 236ofPageID
                                                                     1566 #: 4204




                                   A-0669
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage659
                                                         45 of 236ofPageID
                                                                     1566 #: 4205




                                   A-0670
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage660
                                                2983378, 46 of 236ofPageID
                                                                     1566 #: 4206




                                   A-0671
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage661
                                                2983378, 47 of 236ofPageID
                                                                     1566 #: 4207




                                   A-0672
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage662
                                                2983378, 48 of 236ofPageID
                                                                     1566 #: 4208




                                   A-0673
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage663
                                                2983378, 49 of 236ofPageID
                                                                     1566 #: 4209




                                   A-0674
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage664
                                                         50 of 236ofPageID
                                                                     1566 #: 4210




                                   A-0675
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage665
                                                2983378, 51 of 236ofPageID
                                                                     1566 #: 4211




                                   A-0676
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage666
                                                         52 of 236ofPageID
                                                                     1566 #: 4212




                                   A-0677
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage667
                                                         53 of 236ofPageID
                                                                     1566 #: 4213




                                   A-0678
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage668
                                                2983378, 54 of 236ofPageID
                                                                     1566 #: 4214




                                   A-0679
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage669
                                                2983378, 55 of 236ofPageID
                                                                     1566 #: 4215




                                   A-0680
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage670
                                                2983378, 56 of 236ofPageID
                                                                     1566 #: 4216




                                   A-0681
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage671
                                                2983378, 57 of 236ofPageID
                                                                     1566 #: 4217




                                   A-0682
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage672
                                                         58 of 236ofPageID
                                                                     1566 #: 4218




                                   A-0683
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage673
                                                2983378, 59 of 236ofPageID
                                                                     1566 #: 4219




                                   A-0684
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage674
                                                2983378, 60 of 236ofPageID
                                                                     1566 #: 4220




                                   A-0685
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage675
                                                         61 of 236ofPageID
                                                                     1566 #: 4221




                                   A-0686
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage676
                                                         62 of 236ofPageID
                                                                     1566 #: 4222




                                   A-0687
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage677
                                                2983378, 63 of 236ofPageID
                                                                     1566 #: 4223




                                   A-0688
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage678
                                                2983378, 64 of 236ofPageID
                                                                     1566 #: 4224




                                   A-0689
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage679
                                                2983378, 65 of 236ofPageID
                                                                     1566 #: 4225




                                   A-0690
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage680
                                                         66 of 236ofPageID
                                                                     1566 #: 4226




                                   A-0691
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage681
                                                2983378, 67 of 236ofPageID
                                                                     1566 #: 4227




                                   A-0692
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage682
                                                         68 of 236ofPageID
                                                                     1566 #: 4228




                                   A-0693
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage683
                                                2983378, 69 of 236ofPageID
                                                                     1566 #: 4229




                                   A-0694
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage684
                                                2983378, 70 of 236ofPageID
                                                                     1566 #: 4230




                                   A-0695
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage685
                                                2983378, 71 of 236ofPageID
                                                                     1566 #: 4231




                                   A-0696
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage686
                                                         72 of 236ofPageID
                                                                     1566 #: 4232




                                   A-0697
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage687
                                                         73 of 236ofPageID
                                                                     1566 #: 4233




                                   A-0698
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage688
                                                         74 of 236ofPageID
                                                                     1566 #: 4234




                                   A-0699
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage689
                                                         75 of 236ofPageID
                                                                     1566 #: 4235




                                   A-0700
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage690
                                                         76 of 236ofPageID
                                                                     1566 #: 4236




                                   A-0701
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage691
                                                2983378, 77 of 236ofPageID
                                                                     1566 #: 4237




                                   A-0702
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage692
                                                2983378, 78 of 236ofPageID
                                                                     1566 #: 4238




                                   A-0703
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage693
                                                2983378, 79 of 236ofPageID
                                                                     1566 #: 4239




                                   A-0704
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage694
                                                2983378, 80 of 236ofPageID
                                                                     1566 #: 4240




                                   A-0705
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage695
                                                2983378, 81 of 236ofPageID
                                                                     1566 #: 4241




                                   A-0706
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage696
                                                2983378, 82 of 236ofPageID
                                                                     1566 #: 4242




                                   A-0707
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage697
                                                2983378, 83 of 236ofPageID
                                                                     1566 #: 4243




                                   A-0708
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage698
                                                2983378, 84 of 236ofPageID
                                                                     1566 #: 4244




                                   A-0709
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage699
                                                         85 of 236ofPageID
                                                                     1566 #: 4245




                                   A-0710
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage700
                                                2983378, 86 of 236ofPageID
                                                                     1566 #: 4246




                                   A-0711
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage701
                                                2983378, 87 of 236ofPageID
                                                                     1566 #: 4247




                                   A-0712
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage702
                                                2983378, 88 of 236ofPageID
                                                                     1566 #: 4248




                                   A-0713
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage703
                                                2983378, 89 of 236ofPageID
                                                                     1566 #: 4249




                                   A-0714
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage704
                                                         90 of 236ofPageID
                                                                     1566 #: 4250




                                   A-0715
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage705
                                                2983378, 91 of 236ofPageID
                                                                     1566 #: 4251




                                   A-0716
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-2 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage706
                                                         92 of 236ofPageID
                                                                     1566 #: 4252




                                   A-0717
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage707
                                                2983378, 93 of 236ofPageID
                                                                     1566 #: 4253




                                   A-0718
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage708
                                                2983378, 94 of 236ofPageID
                                                                     1566 #: 4254




                                   A-0719
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage709
                                                2983378, 95 of 236ofPageID
                                                                     1566 #: 4255




                                   A-0720
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage710
                                                2983378, 96 of 236ofPageID
                                                                     1566 #: 4256




                                   A-0721
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage711
                                                2983378, 97 of 236ofPageID
                                                                     1566 #: 4257




                                   A-0722
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage712
                                                2983378, 98 of 236ofPageID
                                                                     1566 #: 4258




                                   A-0723
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-2 11/30/2020,
                                     Filed 12/07/20 PagePage713
                                                2983378, 99 of 236ofPageID
                                                                     1566 #: 4259




                                   A-0724
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page714
                                                  2983378, 100 of 236
                                                                    ofPageID
                                                                      1566 #: 4260




                                   A-0725
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page715   ofPageID
                                                           101 of 236 1566 #: 4261




                                   A-0726
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page716
                                                  2983378, 102 of 236
                                                                    ofPageID
                                                                      1566 #: 4262




                                   A-0727
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page717
                                                  2983378, 103 of 236
                                                                    ofPageID
                                                                      1566 #: 4263




                                   A-0728
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page718   ofPageID
                                                           104 of 236 1566 #: 4264




                                   A-0729
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page719   ofPageID
                                                           105 of 236 1566 #: 4265




                                   A-0730
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page720   ofPageID
                                                           106 of 236 1566 #: 4266




                                   A-0731
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page721
                                                  2983378, 107 of 236
                                                                    ofPageID
                                                                      1566 #: 4267




                                   A-0732
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page722
                                                  2983378, 108 of 236
                                                                    ofPageID
                                                                      1566 #: 4268




                                   A-0733
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page723
                                                  2983378, 109 of 236
                                                                    ofPageID
                                                                      1566 #: 4269




                                   A-0734
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page724
                                                  2983378, 110 of 236
                                                                    ofPageID
                                                                      1566 #: 4270




                                   A-0735
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page725
                                                  2983378, 111 of 236
                                                                    ofPageID
                                                                      1566 #: 4271




                                   A-0736
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page726
                                                  2983378, 112 of 236
                                                                    ofPageID
                                                                      1566 #: 4272




                                   A-0737
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page727   ofPageID
                                                           113 of 236 1566 #: 4273




                                   A-0738
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page728   ofPageID
                                                           114 of 236 1566 #: 4274




                                   A-0739
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page729   ofPageID
                                                           115 of 236 1566 #: 4275




                                   A-0740
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page730
                                                  2983378, 116 of 236
                                                                    ofPageID
                                                                      1566 #: 4276




                                   A-0741
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page731   ofPageID
                                                           117 of 236 1566 #: 4277




                                   A-0742
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page732
                                                  2983378, 118 of 236
                                                                    ofPageID
                                                                      1566 #: 4278




                                   A-0743
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page733
                                                  2983378, 119 of 236
                                                                    ofPageID
                                                                      1566 #: 4279




                                   A-0744
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page734   ofPageID
                                                           120 of 236 1566 #: 4280




                                   A-0745
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page735
                                                  2983378, 121 of 236
                                                                    ofPageID
                                                                      1566 #: 4281




                                   A-0746
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page736   ofPageID
                                                           122 of 236 1566 #: 4282




                                   A-0747
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page737
                                                  2983378, 123 of 236
                                                                    ofPageID
                                                                      1566 #: 4283




                                   A-0748
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page738
                                                  2983378, 124 of 236
                                                                    ofPageID
                                                                      1566 #: 4284




                                   A-0749
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page739
                                                  2983378, 125 of 236
                                                                    ofPageID
                                                                      1566 #: 4285




                                   A-0750
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page740   ofPageID
                                                           126 of 236 1566 #: 4286




                                   A-0751
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page741
                                                  2983378, 127 of 236
                                                                    ofPageID
                                                                      1566 #: 4287




                                   A-0752
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page742
                                                  2983378, 128 of 236
                                                                    ofPageID
                                                                      1566 #: 4288




                                   A-0753
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page743
                                                  2983378, 129 of 236
                                                                    ofPageID
                                                                      1566 #: 4289




                                   A-0754
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page744
                                                  2983378, 130 of 236
                                                                    ofPageID
                                                                      1566 #: 4290




                                   A-0755
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page745
                                                  2983378, 131 of 236
                                                                    ofPageID
                                                                      1566 #: 4291




                                   A-0756
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page746   ofPageID
                                                           132 of 236 1566 #: 4292




                                   A-0757
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page747
                                                  2983378, 133 of 236
                                                                    ofPageID
                                                                      1566 #: 4293




                                   A-0758
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page748
                                                  2983378, 134 of 236
                                                                    ofPageID
                                                                      1566 #: 4294




                                   A-0759
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page749   ofPageID
                                                           135 of 236 1566 #: 4295




                                   A-0760
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page750   ofPageID
                                                           136 of 236 1566 #: 4296




                                   A-0761
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page751
                                                  2983378, 137 of 236
                                                                    ofPageID
                                                                      1566 #: 4297




                                   A-0762
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-2 11/30/2020,
                                      Filed 12/07/20 Page Page752
                                                  2983378, 138 of 236
                                                                    ofPageID
                                                                      1566 #: 4298




                                   A-0763
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page753
                                                  2983378, 139 of 236
                                                                    ofPageID
                                                                      1566 #: 4299




                                   A-0764
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page754
                                                  2983378, 140 of 236
                                                                    ofPageID
                                                                      1566 #: 4300




                                   A-0765
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page755
                                                  2983378, 141 of 236
                                                                    ofPageID
                                                                      1566 #: 4301




                                   A-0766
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page756
                                                  2983378, 142 of 236
                                                                    ofPageID
                                                                      1566 #: 4302




                                   A-0767
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page757
                                                  2983378, 143 of 236
                                                                    ofPageID
                                                                      1566 #: 4303




                                   A-0768
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page758
                                                  2983378, 144 of 236
                                                                    ofPageID
                                                                      1566 #: 4304




                                   A-0769
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page759   ofPageID
                                                           145 of 236 1566 #: 4305




                                   A-0770
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-2 11/30/2020,
                                      Filed 12/07/20 Page Page760
                                                  2983378, 146 of 236
                                                                    ofPageID
                                                                      1566 #: 4306




                                   A-0771
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page761   ofPageID
                                                           147 of 236 1566 #: 4307




                                   A-0772
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page762
                                                  2983378, 148 of 236
                                                                    ofPageID
                                                                      1566 #: 4308




                                   A-0773
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page763   ofPageID
                                                           149 of 236 1566 #: 4309




                                  VOLUME 4

     Exhibit DD Transcript of Capturing the Friedmans                     A-0774

      Exhibit EE 2001 Interview of Judge Abby Boklan                      A-0907




                                        v
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page764   ofPageID
                                                           150 of 236 1566 #: 4310




                                   A-0774
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page765   ofPageID
                                                           151 of 236 1566 #: 4311




                                   A-0775
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page766   ofPageID
                                                           152 of 236 1566 #: 4312




                                   A-0776
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page767   ofPageID
                                                           153 of 236 1566 #: 4313




                                   A-0777
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page768   ofPageID
                                                           154 of 236 1566 #: 4314




                                   A-0778
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page769   ofPageID
                                                           155 of 236 1566 #: 4315




                                   A-0779
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page770   ofPageID
                                                           156 of 236 1566 #: 4316




                                   A-0780
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page771   ofPageID
                                                           157 of 236 1566 #: 4317




                                   A-0781
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page772   ofPageID
                                                           158 of 236 1566 #: 4318




                                   A-0782
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page773
                                                  2983378, 159 of 236
                                                                    ofPageID
                                                                      1566 #: 4319




                                   A-0783
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page774
                                                  2983378, 160 of 236
                                                                    ofPageID
                                                                      1566 #: 4320




                                   A-0784
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page775   ofPageID
                                                           161 of 236 1566 #: 4321




                                   A-0785
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page776   ofPageID
                                                           162 of 236 1566 #: 4322




                                   A-0786
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page777   ofPageID
                                                           163 of 236 1566 #: 4323




                                   A-0787
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page778   ofPageID
                                                           164 of 236 1566 #: 4324




                                   A-0788
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page779   ofPageID
                                                           165 of 236 1566 #: 4325




                                   A-0789
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page780
                                                  2983378, 166 of 236
                                                                    ofPageID
                                                                      1566 #: 4326




                                   A-0790
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page781   ofPageID
                                                           167 of 236 1566 #: 4327




                                   A-0791
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page782   ofPageID
                                                           168 of 236 1566 #: 4328




                                   A-0792
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page783   ofPageID
                                                           169 of 236 1566 #: 4329




                                   A-0793
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page784   ofPageID
                                                           170 of 236 1566 #: 4330




                                   A-0794
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page785   ofPageID
                                                           171 of 236 1566 #: 4331




                                   A-0795
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page786   ofPageID
                                                           172 of 236 1566 #: 4332




                                   A-0796
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page787   ofPageID
                                                           173 of 236 1566 #: 4333




                                   A-0797
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page788
                                                  2983378, 174 of 236
                                                                    ofPageID
                                                                      1566 #: 4334




                                   A-0798
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page789   ofPageID
                                                           175 of 236 1566 #: 4335




                                   A-0799
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page790
                                                  2983378, 176 of 236
                                                                    ofPageID
                                                                      1566 #: 4336




                                   A-0800
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page791
                                                  2983378, 177 of 236
                                                                    ofPageID
                                                                      1566 #: 4337




                                   A-0801
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page792
                                                  2983378, 178 of 236
                                                                    ofPageID
                                                                      1566 #: 4338




                                   A-0802
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page793   ofPageID
                                                           179 of 236 1566 #: 4339




                                   A-0803
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page794   ofPageID
                                                           180 of 236 1566 #: 4340




                                   A-0804
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page795
                                                  2983378, 181 of 236
                                                                    ofPageID
                                                                      1566 #: 4341




                                   A-0805
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page796
                                                  2983378, 182 of 236
                                                                    ofPageID
                                                                      1566 #: 4342




                                   A-0806
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page797   ofPageID
                                                           183 of 236 1566 #: 4343




                                   A-0807
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page798
                                                  2983378, 184 of 236
                                                                    ofPageID
                                                                      1566 #: 4344




                                   A-0808
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page799
                                                  2983378, 185 of 236
                                                                    ofPageID
                                                                      1566 #: 4345




                                   A-0809
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page800
                                                  2983378, 186 of 236
                                                                    ofPageID
                                                                      1566 #: 4346




                                   A-0810
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-2 11/30/2020,
                                      Filed 12/07/20 Page Page801
                                                  2983378, 187 of 236
                                                                    ofPageID
                                                                      1566 #: 4347




                                   A-0811
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page802   ofPageID
                                                           188 of 236 1566 #: 4348




                                   A-0812
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page803   ofPageID
                                                           189 of 236 1566 #: 4349




                                   A-0813
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page804   ofPageID
                                                           190 of 236 1566 #: 4350




                                   A-0814
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page805   ofPageID
                                                           191 of 236 1566 #: 4351




                                   A-0815
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page806   ofPageID
                                                           192 of 236 1566 #: 4352




                                   A-0816
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page807   ofPageID
                                                           193 of 236 1566 #: 4353




                                   A-0817
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page808   ofPageID
                                                           194 of 236 1566 #: 4354




                                   A-0818
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page809   ofPageID
                                                           195 of 236 1566 #: 4355




                                   A-0819
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page810   ofPageID
                                                           196 of 236 1566 #: 4356




                                   A-0820
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page811   ofPageID
                                                           197 of 236 1566 #: 4357




                                   A-0821
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page812   ofPageID
                                                           198 of 236 1566 #: 4358




                                   A-0822
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page813   ofPageID
                                                           199 of 236 1566 #: 4359




                                   A-0823
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page814   ofPageID
                                                           200 of 236 1566 #: 4360




                                   A-0824
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page815   ofPageID
                                                           201 of 236 1566 #: 4361




                                   A-0825
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page816   ofPageID
                                                           202 of 236 1566 #: 4362




                                   A-0826
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page817   ofPageID
                                                           203 of 236 1566 #: 4363




                                   A-0827
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page818   ofPageID
                                                           204 of 236 1566 #: 4364




                                   A-0828
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page819   ofPageID
                                                           205 of 236 1566 #: 4365




                                   A-0829
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page820   ofPageID
                                                           206 of 236 1566 #: 4366




                                   A-0830
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page821   ofPageID
                                                           207 of 236 1566 #: 4367




                                   A-0831
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page822
                                                  2983378, 208 of 236
                                                                    ofPageID
                                                                      1566 #: 4368




                                   A-0832
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page823   ofPageID
                                                           209 of 236 1566 #: 4369




                                   A-0833
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page824   ofPageID
                                                           210 of 236 1566 #: 4370




                                   A-0834
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page825   ofPageID
                                                           211 of 236 1566 #: 4371




                                   A-0835
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page826   ofPageID
                                                           212 of 236 1566 #: 4372




                                   A-0836
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page827   ofPageID
                                                           213 of 236 1566 #: 4373




                                   A-0837
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page828   ofPageID
                                                           214 of 236 1566 #: 4374




                                   A-0838
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page829   ofPageID
                                                           215 of 236 1566 #: 4375




                                   A-0839
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page830   ofPageID
                                                           216 of 236 1566 #: 4376




                                   A-0840
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page831   ofPageID
                                                           217 of 236 1566 #: 4377




                                   A-0841
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page832   ofPageID
                                                           218 of 236 1566 #: 4378




                                   A-0842
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page833   ofPageID
                                                           219 of 236 1566 #: 4379




                                   A-0843
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page834   ofPageID
                                                           220 of 236 1566 #: 4380




                                   A-0844
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page835   ofPageID
                                                           221 of 236 1566 #: 4381




                                   A-0845
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page836   ofPageID
                                                           222 of 236 1566 #: 4382




                                   A-0846
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page837   ofPageID
                                                           223 of 236 1566 #: 4383




                                   A-0847
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page838   ofPageID
                                                           224 of 236 1566 #: 4384




                                   A-0848
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page839   ofPageID
                                                           225 of 236 1566 #: 4385




                                   A-0849
Case 2:06-cv-03136-JS           37-2 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page840
                                                  2983378, 226 of 236
                                                                    ofPageID
                                                                      1566 #: 4386




                                   A-0850
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page841   ofPageID
                                                           227 of 236 1566 #: 4387




                                   A-0851
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page842   ofPageID
                                                           228 of 236 1566 #: 4388




                                   A-0852
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page843   ofPageID
                                                           229 of 236 1566 #: 4389




                                   A-0853
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page844   ofPageID
                                                           230 of 236 1566 #: 4390




                                   A-0854
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page845   ofPageID
                                                           231 of 236 1566 #: 4391




                                   A-0855
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page846   ofPageID
                                                           232 of 236 1566 #: 4392




                                   A-0856
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page847   ofPageID
                                                           233 of 236 1566 #: 4393




                                   A-0857
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page848   ofPageID
                                                           234 of 236 1566 #: 4394




                                   A-0858
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page849   ofPageID
                                                           235 of 236 1566 #: 4395




                                   A-0859
         Case 20-3795, Document 37-2,
Case 2:06-cv-03136-JS           37-2 11/30/2020,  2983378,
                                      Filed 12/07/20 Page Page850   ofPageID
                                                           236 of 236 1566 #: 4396




                                   A-0860
